Dismiss and Opinion Filed July 21, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00511-CV

                           IN THE INTEREST OF S.S., A CHILD


                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-14735

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
       The Court has before it appellant’s July 15, 2015 motion to dismiss the appeal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(a).




150511F.P05                                       /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.S., A CHILD                   On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00511-CV                                 Trial Court Cause No. DF-14-14735.
                                                   Opinion delivered by Justice Bridges,
                                                   Justices Lang and Schenck participating.


        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Aimee Sexton recover her costs of
this appeal from appellant Bobby Wayne Sexton.


Judgment entered July 21, 2015.




                                             –2–